--------------------------------------------------------------------------------

Exhibit 10.1


Form of Grant


BROADMARK REALTY CAPITAL INC.
GRANT NOTICE FOR 2019 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD


FOR GOOD AND VALUABLE CONSIDERATION, Broadmark Realty Capital Inc. (the
“Company”), hereby grants to the Participant named below the number of
Restricted Stock Units specified below (the “RSUs” or the “Award”). Each
Restricted Stock Unit represents the right to receive one share of the Company’s
common stock, par value $0.001 (the “Common Stock”), upon the terms and subject
to the conditions set forth in this Grant Notice, the Broadmark Realty Capital
Inc. 2019 Stock Incentive Plan (the “Plan”) and the Standard Terms and
Conditions (the “Standard Terms and Conditions”) promulgated under such Plan,
each as amended from time to time.  This Award is granted pursuant to the Plan
and is subject to and qualified in its entirety by the Standard Terms and
Conditions.


Name of Participant:
 
Grant Date:
 
Number of Restricted Stock Units:
 
Vesting Schedule:
[VESTING SCHEDULE]



By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.


[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused to be executed or executed
this agreement as of the date first written above.


BROADMARK REALTY CAPITAL INC.:



By:

   

 
Name:  Jeffrey B. Pyatt
Title:    Chief Executive Officer



[Signature Page to RSU Agreement]



--------------------------------------------------------------------------------

PARTICIPANT:
 


     
Name:



[Signature Page to RSU Agreement]



--------------------------------------------------------------------------------

BROADMARK REALTY CAPITAL INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS


These Standard Terms and Conditions apply to the Award of Restricted Stock Units
granted pursuant to the Broadmark Realty Capital Inc. 2019 Stock Incentive Plan
(the “Plan”), which are evidenced by a Grant Notice or an action of the
Committee that specifically refers to these Standard Terms and Conditions.  In
addition to these Terms and Conditions, the Restricted Stock Units shall be
subject to the terms of the Plan, which are incorporated into these Standard
Terms and Conditions by this reference.  Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.


1.           TERMS OF RESTRICTED STOCK UNITS


Broadmark Realty Capital Inc. (the “Company”), has granted to the Participant
named in the Grant Notice provided to said Participant herewith (the “Grant
Notice”) an award of a number of Restricted Stock Units (the “Award” or the
“RSUs”) with each RSU representing the right to receive one share of the
Company’s common stock, par value $0.001 (the “Common Stock”) specified in the
Grant Notice.  The Award is subject to the conditions set forth in the Grant
Notice, these Standard Terms and Conditions, and the Plan, each as amended from
time to time.  For purposes of these Standard Terms and Conditions and the Grant
Notice, any reference to the Company shall include a reference to any
Subsidiary.  The Standard Terms and Conditions and the Grant Notice together
shall constitute the Award Agreement with respect to this Award as contemplated
under Section 2(d) of the Plan.


2.           VESTING


The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise earned and vested pursuant
to the terms of the Grant Notice and these Standard Terms and Conditions.  The
Award shall become vested as described in the Grant Notice.  RSUs that have
vested and are no longer subject to forfeiture are referred to herein as “Vested
RSUs.” RSUs awarded hereunder that are not vested and remain subject to
forfeiture are referred to herein as “Unvested RSUs.”


Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary, upon Participant’s Termination of Employment with the Company and its
Subsidiaries for any reason other than [due to the Participant’s Disability or
death][(a) due to the Participant’s Disability or death, or (b) without Cause in
connection with or within twenty-four (24) months following a Change in
Control], all Unvested RSUs shall be forfeited and canceled as of the date of
such Termination of Employment without the payment of any consideration
therefor.  If the Participant’s Termination of Employment is due to the
Participant’s Disability or death, all Unvested RSUs shall vest as of the date
of such termination.  [If the Participant’s Termination of Employment without
Cause occurs in connection with or within twenty-four (24) months following a
Change in Control, then all Unvested RSUs shall vest and all other conditions to
the grant, issuance, retention, or transferability of this Award shall lapse as
of the date of such termination.]



--------------------------------------------------------------------------------

3.           SETTLEMENT OF RSUS


Promptly following the date on which RSUs become vested, and in any event no
later than March 15 of the calendar year following the calendar year in which
such vesting occurs, the Company shall (a) issue and deliver to the Participant
the number of shares of Company common stock equal to the number of Vested RSUs
and (b) enter the Participant’s name on the books of the Company as the
shareholder of record with respect to the shares of Company common stock
delivered to the Participant.


Notwithstanding the foregoing, in accordance with Section 11 of the Plan, the
Committee may, but is not required to, prescribe rules pursuant to which the
Participant may elect to defer settlement of the RSUs.  Any deferral election
must be made in compliance with such rules and procedures as the Committee deems
advisable.


[If the Participant is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Committee, at a time when the
Participant becomes eligible for settlement of the RSUs upon his “separation
from service” within the meaning of Section 409A of the Code, then to the extent
necessary to prevent any accelerated or additional tax under Section 409A of the
Code, such settlement will be delayed until the earlier of (a) the date that is
six months following the Participant’s separation from service and (b) the
Participant’s death.]


4.           RIGHTS AS STOCKHOLDER


Participant shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any RSUs unless and until shares of
Common Stock settled for such RSUs shall have been issued by the Company to
Participant (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company)[; provided, however, that
Participant shall be entitled to receive dividends or dividend equivalents with
respect to each of its RSUs in an amount equal to any dividend or dividend
equivalent declared and payable to holders of Common Stock.  Such amounts may be
paid by the Company to the Participant via payroll, as applicable.][.  For the
avoidance of doubt, the Participant shall not be entitled to receive any
dividends or dividend equivalents with respect to the RSUs or have any voting
rights with respect to the RSUs unless and until shares of Common Stock settled
for Vested RSUs shall have been issued by the Company to Participant.]


5.           RESTRICTIONS ON RESALES OF SHARES


The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued pursuant to Vested RSUs, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.



--------------------------------------------------------------------------------

6.           INCOME TAXES


To the extent required by applicable federal, state, local or foreign law, the
Participant authorizes the Company to deduct from payments of any kind due
Participant to satisfy any withholding tax obligations that arise by reason of
the grant or vesting of the RSUs.  [This authority shall include the authority
to withhold Common Stock or other property and to make cash payments in respect
thereof in satisfaction of the Participant’s tax obligation.]  The Company shall
not be required to issue shares or to recognize the disposition of such shares
until such obligations are satisfied.


7.           NON-TRANSFERABILITY OF AWARD


The Participant understands, acknowledges and agrees that, except as otherwise
provided in the Plan or as permitted by the Committee, the Award may not be
sold, assigned, transferred, pledged or otherwise directly or indirectly
encumbered or disposed of other than by will or the laws of descent and
distribution.


8.           OTHER AGREEMENTS SUPERSEDED


The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Award.  Any prior agreements, commitments or negotiations concerning the Award
are superseded.


9.           LIMITATION OF INTEREST IN SHARES SUBJECT TO RSUS


Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in connection with the Award. 
Nothing in the Plan, in the Grant Notice, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service nor limit
in any way the Company’s right to terminate the Participant’s
[service][employment] at any time for any reason.


10.         GENERAL


(a)          In the event that any provision of these Standard Terms and
Conditions is declared to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, such provision shall be reformed, if possible,
to the extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.


(b)          The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of these
Standard Terms and Conditions, nor shall they affect its meaning, construction
or effect.



--------------------------------------------------------------------------------

(c)          These Standard Terms and Conditions shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.


(d)          These Standard Terms and Conditions shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to principles of conflicts of law.


(e)          In the event of any conflict between the Grant Notice, these
Standard Terms and Conditions and the Plan, the Grant Notice and these Standard
Terms and Conditions shall control.  In the event of any conflict between the
Grant Notice and these Standard Terms and Conditions, the Grant Notice shall
control.


(f)          All questions arising under the Plan or under these Standard Terms
and Conditions shall be decided by the Committee in its total and absolute
discretion.


11.         ELECTRONIC DELIVERY


By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the RSUs via Company web site or
other electronic delivery.





--------------------------------------------------------------------------------